NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                   Argued November 26, 2007
                                    Decided August 5, 2008

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 07‐2127

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Western District of
                                                       Wisconsin
       v.
                                                       No. 06‐CR‐193‐C‐01
ERIC A. OLSON,
      Defendant‐Appellant.                             Barbara B. Crabb, 
                                                       Chief Judge.

                                            O R D E R

        On February 14, 2007, Eric Olson pleaded guilty to a two‐count federal indictment
charging him with manufacturing and possessing child pornography using media that had
traveled in interstate commerce. He entered his guilty plea on the condition that he could later
appeal the district court’s denial of his motion to dismiss both charges on the grounds that the
statutes he allegedly violated, 18 U.S.C. §§ 2251(a) and 2252(a)(4)(B), were unconstitutional as
applied to his case. His appeal presents those arguments, as well as his alternative position that
his sentence must be vacated because the district court used the wrong version of the U.S.
Sentencing Guidelines, in violation of the ex post facto clause of the Constitution, and imposed
No. 07‐2127                                                                                   Page 2

an unreasonable sentence. Prior decisions of this court have definitively rejected each of Olson’s
constitutional arguments, and the district court’s choice of sentence was not unreasonable. 

                                                 I 

         Following a two‐month undercover investigation of Olson for suspected involvement
with child pornography, FBI agents obtained a warrant to search Olson’s home and computer.
During the search, which was executed on July 25, 2006, agents discovered more than 120,000
graphic images and 274 video files from his computer hard drive with 750 images that matched
a set of unknown victims. Law enforcement officers also found in Olson’s bedroom DVDs that
contained 133 images matching known victims. Those images and files were the basis of the
possession charge. The manufacturing charge stemmed from a 20‐minute video tape, dated
September 3, 2003, depicting Olson having sexual contact with a minor female, who was
approximately three or four years old at the time of the taping. The agents also found 68 images
on Olson’s computer hard drive portraying Olson involved in sexual contact with the same girl
depicted in the 20‐minute video. Those photographs were dated April 29, 2006. 

         Olson moved to dismiss the indictment, arguing that the federal statutes under which he
was charged, 18 U.S.C. §§ 2251(a) and 2252(a)(4)(B), violated the Commerce Clause of the U.S.
Constitution as applied to his case. Those two provisions ban the manufacturing and possession
of child pornography recorded on media that have traveled at any time in interstate commerce.
Olson argued that those statutes exceeded Congress’s constitutional authority, because the
pornography was manufactured and possessed exclusively at his home in Wisconsin; the only
alleged movement in interstate commerce was the traveling of blank media manufactured
outside the state of Wisconsin. In other words, he argued, the items that actually traveled across
state lines were perfectly legitimate; only his subsequent, entirely intrastate activity converted
them to pornography and rendered them unlawful. 

          The district court rejected Olson’s position that the movement across state lines of blank
tapes, DVDs, and an empty hard drive was an insufficient nexus to interstate commerce to
permit Congress to criminalize the activity of using those media to manufacture and possess
illicit images. Olson preserved the challenge for appeal, pleaded guilty to both counts, and was
sentenced to 240 months in prison on Count One (manufacturing) and 120 months on Count
Two (possessing), with 20 months of the latter term to run consecutively to the former. A term
of three years’ supervised release was to follow the possession conviction, with lifetime
supervision imposed for the manufacturing conviction. Olson renews his challenge to the
statutes’ constitutionality on appeal; in the alternative, he challenges his sentence. 




                                                 II 
No. 07‐2127                                                                                              Page 3

        Olson challenges two specific statutory provisions: 18 U.S.C. §§ 2251(a) and 2252(a)(4)(B).
When Olson filed, briefed, and argued this appeal, we already had upheld the latter provision
against similar arguments, concluding that no Commerce Clause problem results from punishing
the purely intrastate possession of child pornography under 18 U.S.C.  § 2252(a)(4)(B), where the
physical  medium  onto  which  the  visual  depictions  are  copied  has  traveled  through  interstate
commerce. United States v. Angle, 234 F.3d 326, 335‐38 (7th Cir. 2000). In upholding the statute in
Angle, we applied the “market theory” approach, concluding that the statute “prohibits  intrastate
activity  that  is  substantially  related  to  the  closely  regulated  interstate  market  of  child
pornography.” Id. at 338.  The criminal statute is part of a scheme reasonably related to stamping
out that illicit interstate market. Olson has provided us with no compelling reason to overturn
Angle, and that case forecloses his argument against the application of § 2252(a)(4)(B) to his case.
 
        The Supreme Court’s decision in Gonzales v. Raich, 545 U.S. 1 (2005), makes this even more
apparent today than it was when we decided Angle. There the Court held that it does not violate
the  Commerce  Clause  to  use  the  federal  Controlled  Substances  Act  to  criminalize  the  purely
intrastate manufacture and possession of marijuana for medical purposes, even when state law
allows such use. Though Olson has argued in this court that Raich ought not control our analysis,
his position is unconvincing, particularly because the Supreme Court has expressly instructed the
circuits to consider Raich when deciding this issue. See United States v. Smith, 402 F.3d 1303 (11th
Cir. 2005), and United States v. Maxwell, 386 F.3d 1042 (11th Cir. 2004), each of which had held that
applying  §  2252(a)(4)(B)  to  purely  intrastate  manufacture  or  possession  of  pornography  was
unconstitutional because of an insufficient jurisdictional nexus in the statute, and each of which was
vacated by the Supreme Court with instructions “for further consideration in light of . . . Raich.” 546
U.S. 801 (2005); 545 U.S. 1125 (2005). On remand, the Eleventh Circuit reversed the prior decisions
in  both  cases,  finding  §  2252(a)(4)(B)  constitutional  on  its  face  and  as  applied  to  the  intrastate
activity at issue. 459 F.3d 1276 (11th Cir. 2006); 446 F.3d 1210 (11th Cir. 2006). We continue to follow
Raich and Angle and reject Olson’s challenge to § 2252(a)(4)(B).

        Though Angle’s analysis directly addressed only § 2252(a)(4)(B), the district court in this case
concluded that Angle controlled the analysis with respect to both of the challenged statutes, because
its reasoning applied just as well to the purely intrastate manufacturing of child pornography as
to the purely intrastate possession of it. A recent decision of this court confirmed the district court’s
conclusion. In United States v. Blum, ‐‐‐ F.3d ‐‐‐‐, No. 07‐3154, 2008 WL 2738065 (7th Cir. July 15,
2008), we had our first occasion squarely to confront the constitutionality of § 2251(a). 

        Blum, like Olson, was charged under this provision after a search warrant executed in his
home yielded a Panasonic mini‐DV tape, on which Blum had recorded himself committing child
sexual assault over a two‐day period in July 2006 with a child who was approximately three years
old. Blum, sl. op. at 2. Blum also admitted to sexually assaulting three other girls between the ages
of 3 and 5 that same summer, one of whom was the child on the tape. Like Olson, Blum argued that
because the pornography was manufactured in his home in Wisconsin for his private viewing and
possession, it was unrelated to interstate commerce.  Only the blank mini‐DV tapes traveled across
No. 07‐2127                                                                                    Page 4

state lines, he maintained, and so his activity was not within the federal government’s reach under
the Commerce Clause. Following the reasoning of Angle and Raich, we rejected Blum’s position.
Blum, sl. op. at 2‐8. The same reasoning applies to Olson’s identical challenge, and so it, too, must
fail.



                                                  III

         Olson also challenges his sentence on several grounds. First, he contends that the district
court violated the ex post facto clause when, to determine Olson’s sentence on Count One, it used
the 2006  Sentencing Guidelines (in place at the time of sentencing) instead of the 2002 Guidelines
(in place at the time of the offense). This argument is also foreclosed by the law of the circuit. In
United  States  v.  Demaree,  459  F.3d  791  (7th  Cir.  2006),  we  held—and  later  cases  have
reaffirmed—that no ex post facto violation occurs when a district court uses the current Guidelines
manual instead of the version in effect at the time of the offense, because the Guidelines are merely
advisory and not mandatory. Id. at 795 (“We conclude that the ex post facto clause should apply
only to laws and regulations that bind rather than advise . . . .”). Olson’s attempt to undermine
Demaree is unpersuasive. It was not improper for the district court to use the 2006 Guidelines;
indeed, our cases specify that sentencing courts should use the version of the Guidelines in effect
at the time of sentencing. See, e.g., United States v. Anderson, 517 F.3d 953, 960 n.1 (7th Cir. 2008).
 
         Olson’s second challenge to his sentence is more interesting, but equally unavailing. He
asserts that “[e]ven if applying the 2006 guidelines to this case were not unconstitutional, it would
still be unreasonable.” He points out that the 2006 advisory Guidelines ranges are much greater
than the statutory minima and maxima that applied in 2002, which the parties stipulated must
apply in this case. In 2002, the statutory maximum for the manufacturing count was 240 months;
but under the 2006 Guidelines, Olson’s advisory range was 292 to 365 months—meaning that the
starting point of the range was 4.5 years above the applicable statutory maximum. Olson contends
that “[t]he application to Olson’s sentence of a guideline which starts more than four years above
the maximum possible penalty, and goes up from there, is simply unreasonable.” Though we see
some logic in his position, the circumstances of his sentencing lead us to disagree with him in the
end. As the Government points out, the question we face is whether the sentence imposed was
reasonable, not whether some other sentence might also be reasonable. 

         The record in this case shows that the district court carefully evaluated the Presentence
Investigation Report, thoroughly walked through its analysis of the applicable Guidelines, and
extensively considered the totality of Olson’s particular circumstances, as required by 18 U.S.C. §
3553(a). Once the court had considered all of these factors, the resulting advisory Guidelines range
that it calculated (235 to 293 months) actually started below the 2002 statutory maximum, even using
the 2006 Guidelines manual. Moreover, the sentence that the court chose neither exceeded the
statutory maximum nor went outside of the properly calculated Guidelines range. Such a sentence
is entitled to a presumption of reasonableness on appellate review, Rita v. United States, 127 S.Ct.
No. 07‐2127                                                                                  Page 5

2456 (2007); United States v. Haskins, 511 F.3d 688, 695 (7th Cir. 2007), and Olson has not rebutted
that  presumption.  We  conclude  that  Olson’s  sentence  was  neither  unconstitutional  nor
unreasonable. 

                                             *     *     *

       The judgment of the district court is AFFIRMED.